Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 26, 2017

The Court of Appeals hereby passes the following order:

A18A0360. ROBERT REAGAN v. TERRY BARNARD, CHAIRMAN, STATE
    BOARD OF PARDONS AND PAROLES.

      In May 2016, Robert Reagan, a state prisoner, filed a petition for a writ of
mandamus. The trial court dismissed Reagan’s petition for failure to prosecute in
May 2017. Reagan then sought appellate review of the dismissal order by filing both
an application for discretionary appeal in the Supreme Court and notice of appeal to
the Supreme Court, which transferred both cases to this Court.                     Reagan’s
discretionary application was docketed in this Court as Case No. A17D0505. The
instant case, No. A18A0360, is Reagan’s direct appeal.
      We denied Reagan’s application for discretionary review in July 2017. See
Robert Reagan v. Terry Barnard, Chairman, No. A17D0505 (July 7, 2017). Because
that denial was an adjudication on the merits, the doctrine of res judicata bars this
direct appeal. See Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga. 859, 860
(583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 260-261 (1) (649 SE2d
313) (2007). This appeal is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/26/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.